Case 6:21-cv-00075-WWB-EJK Document 39 Filed 09/01/21 Page 1 of 2 PageID 127




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


CRAIG BENT,

                      Plaintiff,

v.                                                       Case No: 6:21-cv-75-WWB-EJK

KEVIN WILSON and ROBERT RILEY,

                      Defendants.
                                        /

                                        ORDER

       THIS CAUSE is before the Court on Defendants’ Amended Opposed Motion to

Dismiss (Doc. 24). United States Magistrate Judge Embry J. Kidd submitted a Report and

Recommendation (Doc. 35), in which he recommends that the Motion be granted in part

and denied in part. Plaintiff did not object to the Report and Recommendation. Instead,

Plaintiff filed an Amended Complaint (Doc. 38). However, Plaintiff’s Amended Complaint

fails to comply with Federal Rule of Civil Procedure 15(a). Additionally, the Court notes

that the Amended Complaint is an impermissible shotgun pleading that would be subject

to immediate dismissal. See Weiland v. Palm Beach Cnty. Sheriff’s Office, 792 F.3d 1313,

1321 (11th Cir. 2015); Ferrell v. Durbin, 311 F. App’x 253, 259 n.8 (11th Cir. 2009).

Therefore, it will be stricken.

       After an independent de novo review of the record, and noting that no objections

were timely filed, this Court agrees entirely with the findings of fact and conclusions of

law in the Report and Recommendation.

       Therefore, it is ORDERED and ADJUDGED as follows:

           1. The Amended Complaint (Doc. 38) is STRICKEN.
Case 6:21-cv-00075-WWB-EJK Document 39 Filed 09/01/21 Page 2 of 2 PageID 128




          2. The Report and Recommendation (Doc. 35) is ADOPTED and

             CONFIRMED and made a part of this Order.

          3. Defendants’ Amended Opposed Motion to Dismiss (Doc. 24) is GRANTED

             in part as set forth in the Report and Recommendation and DENIED in all

             other respects.

          4. Count I of the Complaint (Doc. 1) is DISMISSED with prejudice and Count

             III is DISMISSED without prejudice.

          5. On or before September 15, 2021, Plaintiff may file an amended pleading

             in accordance with the Report and Recommendation and this Order. Failure

             to timely file an amended pleading that corrects the deficiencies noted in

             the Report and Recommendation and this Order and that complies with all

             applicable rules and orders may result in the dismissal of this case without

             further notice.

      DONE AND ORDERED in Orlando, Florida on September 1, 2021.




Copies furnished to:

Counsel of Record




                                           2
